Citation Nr: 1231316	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for headaches has been submitted.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to service-connected hypertension.

3.  Entitlement to service connection for an acid reflux disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing was created, reviewed, and associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus and an acid reflux disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 14, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for headaches was requested.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim of Whether New and Material Evidence 
had been Submitted for Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

The Board notes the June 2010 statement of the case (SOC) also included the issue of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for headaches.  The Veteran properly appealed this issue in his July 2010 substantive appeal.  However, the Veteran subsequently indicated during his October 2011 videoconference hearing, through his designated representative, that he wished to withdraw his appeal of that issue.  This statement was reduced to writing in the above-reference hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for headaches has been properly withdrawn by the Veteran and dismisses the claim.



ORDER

The appeal regarding the claim of whether new and material evidence had been submitted sufficient to reopen the claim for entitlement to service connection for headaches is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, and an acid reflux disorder.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2011).  Initially, the Board notes that during his October 2011 hearing the Veteran indicated that he received treatment as a dependent spouse from Reynolds Army Community Hospital in Fort Sill, Oklahoma from the time of his separation in February 1992 until 1994.  The claims file does not indicate that such records were sought by the RO.  As such, a remand to afford the Appeals Management Center (AMC) the opportunity to search for these records is warranted.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, during his October 2011 Board hearing the Veteran and his wife testified that he was given Tums and Maalox in service for stomach problems.  In addition, the Veteran reported that he was treated for ulcers and found to have ulcerated stomach acid while stationed at Fort Hood.  The Veteran also indicated ongoing problems with his stomach from service.  Service treatment records from January 1979 indicate complaints of stomach ache and nausea for the previous day and the assessment was mild gastritis.  In April 1979, the Veteran reported heart burn for the previous month with slight chest pain.  His stomach felt funny after eating with an increased heart rate and a stuffy-head feeling.  He experienced heart burn most of the time.  After service, a November 1997 record noted a diagnosis of GERD and that Pepcid helped.  A July 1998 record noted a history of ulcerated stomach.  In a September 2009 letter, the Veteran's private physician indicated that the service treatment records showed that the Veteran had symptoms of GERD in service.  Therefore, the physician concluded that based on the foregoing it was more likely than not that the Veteran's GERD began while in service.  Given the current diagnosis, the reported and documented stomach problems in service, and the reported continuity of problems from service, the Board concludes that an examination to consider the Veteran's acid reflux claim is necessary.

Finally, the Veteran was afforded a VA examination for his diabetes mellitus claim in March 2009.  At that time, the Veteran reported that he had not been diagnosed with diabetes mellitus until 1995, or approximately 3 years after separation from service.  In a March 2009 addendum opinion, the examiner concluded that it was not likely that the Veteran's hypertension caused his diabetes mellitus, as there were no evidence based studies indicating that hypertension caused diabetes.  The examiner, however, did not offer an opinion as to whether the Veteran's current diabetes mellitus began in or was otherwise directly related to some incident of service.  In that regard, the Board notes that the Veteran has stated on multiple occasions that he believes he should have been diagnosed with diabetes mellitus in service and there are records of elevated blood glucose readings in the service treatment records.  Based on these readings, in a September 2009 letter the Veteran's private physician concluded that the Veteran's diabetes mellitus began during military service.  As the March 2009 VA examination report and addendum did not include an opinion as to whether the Veteran's diabetes mellitus was incurred in service or otherwise related to service (other than opining that it was not due to his service-connected hypertension), the Board concludes that a remand for an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact all relevant federal records depositories to determine if additional treatment records are available for treatment received as a dependent spouse at Reynolds Army Community Hospital in Fort Sill, Oklahoma from February 1992 through December 1994.  All negative responses to such requests should be documented in the claims file.

2.  After the above is complete and all records are obtained, to the extent possible, schedule the Veteran for a VA examination for his claimed acid reflux disorder.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting all appropriate diagnostic and physical testing, and obtaining a complete history from the Veteran, the examiner should document any current acid reflux disability, to include GERD, and render an opinion as to whether it is at least as likely as not that any currently existing acid reflux disability had its onset during military service or is otherwise related to the Veteran's military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The AMC should make arrangements for the claims file to be sent to the same examiner that conducted the March 2009 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the March 2009 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records, to specifically include the September 2009 private physician's opinion, the Veteran's allegations that he should have been diagnosed with diabetes mellitus in service, and the in-service elevated blood glucose readings.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus, type II, was incurred in or is otherwise related to his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


